DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends from claim 1 and recites the limitation—“the arm has a first plurality of nozzles.”  Claim 1 indicates that the process utilizes “nozzles.”  Claim 12 is indefinite because it is unclear if the “first plurality of nozzles” is the same or different from the “nozzles” described in claim 1.  To overcome this rejection, the limitation could be rewritten as—“the arm has a first plurality of the nozzles.”





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong, CN 202283236 U1 in view of Zhang Fu-Ming, “Study on Dry Type Bag Filter Cleaning Technology of BF Gas at Large Blast Furnace”, Proceedings of the 5th International Congress on the Science and Technology of Ironmaking, p. 612–616, 2009, Shanghai, China2 in further view of Bratina et al., US 2009/0229407 A1.
Regarding claim 1, Yingxiong discloses a process for on-line cleaning of filter bags 7, while the filter bags are used to filter industrial exhaust gas.  See Yingxiong Fig. 1, [0011], [0014], [0045]3.  The industrial exhaust gases include relatively high temperature gases produced from furnaces and industrial kilns.  Id. at [0014], [0023].
The exhaust gas flows through a cylinder 1 (corresponding to the “at least one vessel”) with an inlet 4 (the “gas inlet”) at a bottom section, an outlet 5 (the “gas outlet”) at a top section and a flower plate 3 (the “tube sheet”) between the inlet 4 and the outlet 5.  See Yingxiong Figs. 1, 2, [0045].  The flower plate 3 comprises an array of filter bag guide ports 6 (the “array of openings”).  Id.  Each port 6 is provided with a filter bag 7 extending from the port 6.  Id. 
The filtered exhaust gas is obtained after passing through the filter bags 7 and the ports 6.  See Yingxiong [0045], [0048].  A conduit, (the conduit structure associated with fan 9), receives a fraction of the filtered exhaust gas.  Id.  The conduit corresponds to the “pipe.”  The conduit extends to an opening through which a partial flow of the filtered exhaust gas is separated, which is the opening where the conduit attaches to clean room 12.  Id.  The separated filtered exhaust gas is provided to a blower 9 (the “gas booster”) that boosts the separated filtered exhaust gas to a greater pressure than the pressure at each port 6—because the blower 9 provides counter-blowing gas flow that is blown into each port 6 with sufficient kinetic energy to change the pressure condition in the bag 7.  Id. at [0048].  The boosted separated filtered exhaust gas is provided to nozzles 82 (the “nozzles”) moving over the flower plate 3 and over the ports 6.  Id. at [0045], [0048], [0049].  The nozzles 82 rotate over the bags 7, to clean the bags 7, until the resistance drops to a lower limit.  Id. at [0048].  Therefore, it would have been obvious for each port 6 to be passed at least once by a nozzle 82 during a cleaning cycle, depending on how low it takes for the system to reduce the resistance below the lower limit.  Id.  
A nozzle 82 passing over one of the ports 6 blows a portion of the boosted separated exhaust gas in a backflow direction through the port 6 and into the bag 7 associated with that port 6, without interrupting the filtering process—because the system measures the pressure differential across the filter bags 7 during the cleaning operation.  See Yingxiong [0048].  The backflow direction is opposite to the main flow direction, because the nozzles 82 supply cleaning gas in a direction opposite to the flow of gas being filtered.  Id.  

    PNG
    media_image1.png
    936
    723
    media_image1.png
    Greyscale

Yingxiong differs from claim 1, because it fails to disclose that the exhaust gas is “blast furnace gas” as required by the claim.  
But the bag filter system in Yingxiong can be used to filter industrial exhaust gas produced by furnaces and industrial kilns.  See Yingxiong [0014], [0023].  The filter bags 7 can withstand a temperature of 250°C.  Id. at [0023].  The cylinder 1 can be pressurized, and has good explosion-proof performance.  Id. at [0023].
Zhang teaches that blast furnace gas is an industrial exhaust gas, containing dust that needs to be removed.  Id. at p. 613.  The dust can be removed using a bag filter system.  Id.  The bag filter system conventionally operates at a temperature ranging from 100 to 250°C, and a pressure from 0.17 to 0.28 MPa (1.67 to 2.76 atm).  
It would have been obvious to use the bag filter system in Yingxiong to purify blast filter exhaust gas, because Yingxiong’s system is used to remove dust from industrial exhaust gases generated from furnaces and kilns, and blast furnace gas is an industrial exhaust gas that is purified using bag filtration.  A person of ordinary skill in the art would have had a reasonable expectation of success in using Yingxiong’s filter system to purify blast furnace gas.  The filter bags 7 in Yingxiong can withstand temperatures at 250°C, and the cylinder 1 can be pressurized and is resistant to explosion.  See Yingxiong [0016], [0023].  Zhang teaches that bag filter systems, used to treat blast furnace gas, operate within the temperature range taught in Yingxiong (100 to 250°C) and at pressure above atmospheric (0.17 to 0.28 MPa).  See Zhang Table 1, p. 213.  Therefore, because blast furnace gas is purified using bag filtration, in conditions similar to those taught in Yingxiong, a person of ordinary skill in the art would have had a reasonable expectation of success using Yingxiong’s bag filtration system to treat blast furnace gas.
Yingxiong also differs from claim 1, because it fails to teach that the exhaust gas first passes through a cyclone and subsequently through the cylinder 1.  Rather, the cylinder 1 itself comprises a cyclone, which is the area of the cylinder 1 adjacent to the “cyclone inlet 4.”  See Yingxiong [0045].  During operation, the inlet 4 causes the incoming exhaust gas to spin within the cylinder 1, separating heavy dust particles before the exhaust gas flows through the filter bags 7.  Id. at [0048].  Additionally, Zhang describes the need to use a cyclone dust separator, to remove coarse particles from blast furnace exhaust gas, before the exhaust gas is purified in the bag filter.  See Zhang p. 614.  Zhang, however, does not illustrate how this cyclone is configured in relation to the bag filter. 
In the analogous art of separating dust from industrial gases, Bratina discloses a system used to remove dust from exhaust gas produced from an induction furnace used to produce hot metal.  See Bratina Fig. 1, [0045].  The system comprises a cyclone 5 located upstream of a bag house 7.  Id.  During operation, exhaust gas is directed into the cyclone 5, and then subsequently into the bag house 7.  Id.  The cyclone 5 is beneficial because it removes the coarsest and heaviest components from the exhaust gas, before the gas is transferred to the bag house 7.  Id.  It would have been obvious to locate a cyclone upstream of Yingxiong’s inlet 4, to remove the coarsest and heaviest components from the exhaust gas, before the gas enters Yingxiong’s cylinder 1.  

    PNG
    media_image2.png
    678
    842
    media_image2.png
    Greyscale

As noted, Yingxiong’s cylinder 1 contains a cyclone separator, which is formed in the area adjacent to the cyclone inlet 4.  See Yingxiong [0045].  When Yingxiong is modified in view of Bratina, the cyclone 5 could be used in addition to the cyclone inlet 4.  This would have the benefit of ensuring that large dust particles are removed upstream of Yingxiong’s cylinder 1, to prevent damage to the bags 7.  Alternatively, the cyclone 5 could be used in place of the cyclone inlet 4.  This modification would represent separating otherwise integrated parts, which would have been obvious because it would not significantly change the function of Yingxiong’s system.  See MPEP 2144.04(V)(C).
The limitations requiring that the “pressure at each opening is above atmospheric pressure” and the “pipe receives the filtered blast furnace gas above atmospheric pressure” are now addressed.  
As noted, it would have been obvious to use Yingxiong’s system to purify blast furnace exhaust gas.  Zhang teaches that bag filter systems, used purify blast furnace gas, typically operate above atmospheric pressure.  For instance, Table 1 describes four bag filter cleaning units used to treat blast furnace gas.  See Zhang p. 613.  These filter systems operate at a pressure ranging from 0.17 to 0.28 MPa, which converts to 1.67 to 2.7 atm.  Id.  Zhang also indicates that the purified gas, exiting a bag filter system used to purify blast furnace gas, has enough pressure “for secondary energy utilization” in the iron and steel plant.  Id. at 614.   The Applicant acknowledges that blast furnace gas is above atmospheric pressure.  See Applicant Rem. filed May 24, 2022 at 6.  
Therefore, when Yingxiong’s system is used to purify blast furnace gas, the pressure at each opening 6 and at the conduit associated with the blower 9, will be above atmospheric pressure, because blast furnace gas has a pressure above atmospheric, and bag filter systems used to process blast furnace gas typically operate above atmospheric pressure.   
Yingxiong’s system is capable of operating above atmospheric pressure.  For instance, it states that “the circular barrel (cylinder 1) is pressurized [and] has good explosion-proof performance.”  Yingxiong [0016].  The system is also capable of operating above atmospheric pressure, because its system can receive a variety of high temperature, industrial exhaust gases, at a high volume of gas such as 2,280 to 170,700 m3/h.  Id. at [0014].  Therefore, while in some preferred embodiments the system uses a fan to discharge purified gas into the atmosphere (id. at [0011], [0048]), this fan is not necessary depending on the pressure of the exhaust gas that is received by the filter system.  Rather, when Yingxiong’s system treats blast furnace gas, a fan would not be necessary to discharge purified gas into the atmosphere.  Instead, the gas exiting the cylinder 1 would have enough pressure for secondary energy utilization.  See Zhang p. 614.
Claim 2 requires for the process of claim 1, the nozzles are arranged in at least one arm which is movable over the bag filters.
In Yingxiong, the nozzles 82 are arranged in a rotating arm 81 movable over the filter bags 7.  See Yingxiong Fig. 1, [0045].
Claim 3 requires for the process of claim 2, the array of openings is a circular array.  The arm is a rotating arm rotating about a central axis that is coaxial with the array of openings.  The nozzles are arranged to pass bag filters having corresponding radial positions during rotation of the rotating arm.
In Yingxiong, the array of ports 6 is a circular array.  Yingxiong Fig. 2, [0045].  The arm 81 is a rotating arm, rotating about a central axis that is coaxial with the array of openings.  Id.  The nozzles 82 are arranged to pass the filter bags 7 having corresponding radial positions during rotation of the rotating arm 81.  Id.  



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong, CN 202283236 U in view of Zhang Fu-Ming, “Study on Dry Type Bag Filter Cleaning Technology of BF Gas at Large Blast Furnace”, Proceedings of the 5th International Congress on the Science and Technology of Ironmaking, p. 612–616, 2009, Shanghai, China in further view of Bratina et al., US 2009/0229407 A1 and in further view of Scheuch, US 2004/0261375 A1.
Claim 4 requires for the process of claim 1, the portion of the boosted separated filtered blast furnace gas blown in the backflow direction is blown with about 0.1 to 1.2 bars overpressure relative within the blast furnace gas flow in the main flow direction.
The term “about” does not create an indefiniteness issue, because a person of ordinary skill in the art would understand that the overpressure is from 0.1 to 1.2 bars, with some minor potential variation.  Note that definiteness does not require absolute mathematical precision.  See MPEP 2173.05(b)(I).  
Yingxiong discloses that the blower 9 supplies filtered gas in the blowback direction, with sufficient kinetic energy to clean the bags 7.  See Yingxiong [0048].  It would have been obvious to use routine experimentation to determine the optimal overpressure relative to a pressure of the blast furnace gas in the main flow direction, depending on the level of cleanliness required for the bags 7.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of 0.1 to 1.2 bars, because Scheuch teaches that a pressure of 0.8 to 3 bars can be used to clean a filter element.  See Scheuch [0015].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong, CN 202283236 U in view of Zhang Fu-Ming, “Study on Dry Type Bag Filter Cleaning Technology of BF Gas at Large Blast Furnace”, Proceedings of the 5th International Congress on the Science and Technology of Ironmaking, p. 612–616, 2009, Shanghai, China in further view of Bratina et al., US 2009/0229407 A1 and in further view of Gu et al., US 2011/0265652 A1 .
Claim 5 requires for the process of claim 1, a pressure in the blast furnace gas is at least 1.5 bar.  
Yingxiong discloses that filter bags 7 are cleaned, when the differential pressure (i.e., resistance) the bags reaches an unacceptable level.  See Yingxiong [0048].  This ensures that a sufficient amount of gas can flow through the filtration system.  The reference does not specify the numerical range for this pressure differential.  However, it would have been obvious to use routine experimentation to determine the optimal differential pressure, depending on pressure of the gas that is supplied to the inlet 4.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed rang of “at least 1.5 bar”—because Gu teaches a filtering process, similar to Yingxiong, where the gas coming into the baghouse filter has a pressure of 0.2 to 3.0 Mpa (2 to 30 bar).  See Gu [0011].
Additionally, note that Zhang describes four bag filter systems that are used to purify blast furnace gas.  See Zhang Table 1, p. 613.  The filter systems operate at a pressure ranging from 0.17 to 0.28 MPa.  Id.  This converts to 1.7 to 2.8 bar.  Therefore, when Yingxiong’s system is used to treat blast furnace gas, it would have been obvious for this gas to have a pressure of at least 1.5 bar, because similar bag filter systems operate within this pressure range.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yingxiong, CN 202283236 U in view of Zhang Fu-Ming, “Study on Dry Type Bag Filter Cleaning Technology of BF Gas at Large Blast Furnace”, Proceedings of the 5th International Congress on the Science and Technology of Ironmaking, p. 612–616, 2009, Shanghai, China in further view of Bratina et al., US 2009/0229407 A1 and in further view of Stephenson, US 4,854,951.
Claim 12 requires for the process of claim 3, a second arm is joined to an angularly spaced apart from the arm.  The arms rotate together about the central axis.  The arm has nozzles blowing into a first set of radially spaced openings and the second arm has nozzles blowing into a second set of radially spaced openings, different than the first set of radially spaced openings.  An opening of the second set of radially spaced openings is radially disposed between two successive openings of the first set of radially spaced openings.
Yingxiong fails to explicitly disclose that its rotating arm 81 comprises a second arm, with the configuration described in claim 12.
However, Stephenson discloses a rotating cleaning apparatus comprising a pair of gas manifold 23, 24 (the “arm” and the “second arm”) joined to and angularly spaced from each other (they are spaced at a 180° angle).  See Stephenson Fig. 1, col. 3, ll. 6–23.  The arms rotate about a central axis.  Id.  Manifold 23 has nozzles 25 that are positioned to rotate over the even numbered rings of ports 15 (the “first set of radially spaced openings”).  Manifold 24 has nozzles 25 that are positioned to rotate over the odd numbered rings of ports 15 (the “second set of radially spaced openings”).  Id.  An opening of the odd numbered set of openings is radially disposed between two successive openings of the first set of radially spaced openings, because the even and odd rings alternate with each other.  Id. 

    PNG
    media_image3.png
    666
    657
    media_image3.png
    Greyscale

It would have been obvious to modify Yingxiong’s system to use Stephenson’s rotating arm, with the arrangement of ports, because this would merely represent combining prior art elements according to known methods to produce predictable results.  See MPEP 2143(I)(A).
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 103 Rejections
The Applicant argues that a person of ordinary skill in the art, seeking to filter blast furnace gas, would not consider using the filter system described in Yingxiong.  See Applicant Rem. filed May 24, 2022 (“Applicant Rem.”) 6.  The Applicant notes that blast furnace gas is above atmospheric pressure.  But the Applicant argues that Yingxiong’s filter system operates below atmospheric pressure, because a fan is used to discharge gas from the vessel 1 into the atmosphere.  Id. (citing Yingxiong [0011], [0048]).  
The Examiner respectfully disagrees.  It would have been obvious to use Yingxiong’s filter system to purify blast filter gas.  Yingxiong’s filter system can be used to remove dust from a variety of high temperature industrial gases, including those produced by industrial furnaces and kilns.  See Yingxiong [0014].  The filter bags 7 can withstand temperatures of 250°C.  Id. at [0023].  The cylinder 1, holding the bags 7, is pressurized and has good explosion-proof performance.  Id. at [0016].  Blast furnace exhaust gas is an industrial gas containing dust that needs to be removed.  See Zhang p. 612.  Bag filter systems can be used to remove this dust.  Id.  These filter systems operate at a temperature ranging from 100 to 250°C and a pressure of 0.17 to 0.28 MPa (1.67 to 2.76 atm).  Therefore, because Yingxiong’s filter system can withstand pressure, and can be used with high temperature industrial exhaust gases, at similar temperatures as conventional bag filter systems used to treat blast furnace gas, a person of ordinary skill in the art would have had a reasonable expectation of success using Yingxiong’s filter system to purify blast furnace gas.
While some preferred embodiments describe Yingxiong’s filter system as using a fan to remove purified gas from the system, this fan would not be necessary when the system is used to purify blast furnace gas.  Rather, the purified gas exiting a bag filter system, used to treat blast furnace gas, has enough pressure for secondary energy utilization.  See Zhang p. 614.
The Applicant also argues that Yingxiong’s cylinder 1 does not comprise a cyclone.  See Applicant Rem. 6.  The Applicant acknowledges that Yingxiong’s device comprises an inlet 4 that is of the same type as inlets used for cyclone dust collectors.  Id. (citing Yingxiong [0012], [0045], [0049]).  But it is argued that this means that the inlet 4 extends in a tangential direction, just like cyclone inlets.  Id. (citing Yingxiong [0011], [0022], [0048]).  This creates a helical gas flow along the inner wall of the cylinder 1 so that the gas flow is more evenly distributed over all the filter bags 7.  Id.  The Applicant asserts that the fact that the inlet is similar to a cyclone does not mean or imply that a cyclone is present in the cylinder 1.  Id.
The Examiner respectfully disagrees with the assertion that Yingxiong’s cylinder 1 lacks a cyclone.  The area of the cylinder 1, adjacent to the cyclone inlet 4, acts as a cyclone.  This is because the cyclone inlet 4 directs incoming dust-laden gas into the cylinder 1 in a tangential direction.  See Yingxiong [0011], [0048].  The tangential flow causes dust-laden gas to rotate within the cylinder, so that large particles can separate from the gas, and spin down the ash hopper along the wall of the cylinder 1, under the action of centrifugal force.  Id. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yingxiong is contained in the record as the 18-page Foreign Reference dated Dec. 17, 2020.
        
        2 Zhang is contained in the record as the 5-page Non-Patent Literature document dated July 23, 2018.  It is also the document no. 1 in the Information Disclosure Statement dated July 23, 2018.
        
        3 The bag 7 are cleaned while they are used to filter gas.  This is because the system measures the differential pressure of gas flowing across the filter bags 7 before, during and after the bags 7 are cleaned.  More specifically, during the filtering operation, the system measures the resistance to gas flow through the filter bags 7, in the direction from the dirty side to the clean side of the bags 7.  See Yingxiong [0011].  The system initiates filter cleaning when the resistance exceeds an upper limit.  Id.  The system continues to measure the resistance to gas flow during the cleaning operation, and the system terminates filter cleaning when the resistance drops below a lower limit.  Id. at [0048].  Therefore, gas flows through the filter bags 7 from the dirty side to the clean side, while the bags 7 are being cleaned, because this flow is required to measure resistance across the bags 7.